Citation Nr: 1733783	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to service connection for chronic insomnia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied claims for service connection for PTSD and insomnia.

The Veteran testified at a hearing before the undersigned in June 2016.


FINDINGS OF FACT

1. The Veteran's current psychiatric disability, diagnosed as depression, is not caused or aggravated by a disease or injury during service.

2. The Veteran does not have a current diagnosis of PTSD.

3. Chronic insomnia is not caused or aggravated by a disease or injury during service.


CONCLUSIONS OF LAW

1. The Veteran's current psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016)

2. Chronic insomnia disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309  (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychosis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) but is specifically defined in 38 C.F.R. § 3.384  as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disorder, to include PTSD

With regard to the first element of service connection, a current disability, the Veteran was diagnosed on VA examination as having schizoaffective Disorder, depressive type; and VA treatment records show assessments of depression and bipolar disorder.  See September 2016 VA examination.  Therefore the first element is met with regard to any acquired psychiatric disability, other than PTSD.  As discussed further below, he has not been given a diagnosis of PTSD.

The RO has previously conceded a stressor consisting of the Veteran's fear of hostile military action during his service.  He reported being afraid of attack while on board a ship in waters adjacent to Vietnam.  His reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

The key question at issue is whether the Veteran's current schizoaffective disorder, depressive type is related to his in-service stressors.  

In October 2009, the Veteran's spouse submitted a statement in support of claim.  She indicated that he "had a bad problem with drugs", "problem with sleeping", and "was depress[ed] all the time."

In December 2009, the Veteran reported that he was unaware of a psychiatric disability in service.

At a VA examination in January 2010, the examiner diagnosed depressive disorder but did not offer an opinion as to whether the disorder was related to service.  In addition, it was noted that he met the DSM-IV stressor criteria but not the DSM-IV criteria for a diagnosis of PTSD. 

In October 2010, the Social Security Administration granted the Veteran disability benefits with a secondary diagnosis of Affective/Mood Disorder; but there is no indication that this was related to service.

In June 2016, the Veteran testified to extensive drug use during his active duty service as well as a prior diagnosis of bipolar and current VA psychiatric treatment.  He said that he was in a combat zone in Vietnam and that while in service he thought he had PTSD, but actually was bipolar.

In September 2016, the Board remanded the Veteran's claim, in part, because no opinion was provided as to whether the diagnosed depressive disorder was related to service.

In September 2016, the Veteran attended a VA examination.  He was diagnosed with schizoaffective disorder, depressive type and alcohol use disorder.  The examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-5 criteria.  In particular, he did not report avoidance of stimuli or situational avoidance nor did he report hypervigilance or being easily startled. 

With regard to the Veteran's confirmed diagnosis of schizoaffective disorder, depressive type, the examiner opined that it was less likely than not incurred in or caused by service.  The rationale for this opinion was that the Veteran's service treatment records were silent for mental health treatment or mental health issues/symptoms.  In addition, he reported that he fell asleep because after several nights of being awake in the night, "my body just shut down."  Veteran did not receive mental health treatment, including treatment for sleep issues, until December 2008, after being homeless for 6 years and using illicit drugs, prior to this treatment.  VA treatment notes indicate mental health symptoms, specifically depressive symptoms, related to multiple psychosocial issues including unemployment, financial concerns, death of his son, and family stressors.

The September 2016 opinion is the most probative evidence.  The examiner considered the history in detail, and provided a definitive opinion that was adequately supported by reasons.  The opinions were accompanied by a rationale for the conclusion reached and specifically discussed related VA treatment records included in the record.  Accordingly, it is given great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008).

The Board has also considered the statements and testimony by the Veteran and his partner.  They are certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, while the Veteran's partner has provided information as to the course of the Veteran's disability; she has no personal knowledge of the Veteran's symptoms or circumstances in service or shortly thereafter.  

The Veteran has provided a highly variable, and therefore unreliable, history.  At times he has reported no combat experience, while at his hearing he reported being in a combat zone in Vietnam.  His reported stressors have also varied over time.  He initially focused on fear while being aboard ship, but he then began to report hazing that began in basic training.  Accordingly, his reports are of limited probative value.

The Veteran and his partner would not be competent to offer a diagnosis of PTSD, because this is a matter that would require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  By regulation, only a medical or mental health professional could link a PTSD diagnosis to an in-service stressor.  38 C.F.R. § 3.303(f).

Although the record shows that treatment providers entertained the possibility of PTSD, a diagnosis of PTSD has never been made.  VA examiners have explicitly found that the criteria for that diagnosis have not been met and there is no other evidence of a diagnosis of PTSD.  The evidence is, therefore, against the grant of service connection for that disability.  

The Board notes that the September 2016 VA psychiatric examination was done according to DSM-V standards when DSM-IV was still potentially applicable.  Notably, the examiner noted that the Veteran provided no response for Criteria C. 

DSM-IV Criteria C requirements for PTSD are persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, Inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect (e.g., unable to have loving feelings), and a sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal lifespan). 

DSM-V Criteria C requirements for PTSD are frequent avoidance of reminders associated with the traumatic event, as demonstrated by one of the following: avoidance of thoughts, feelings, or physical sensations that bring up memories of the traumatic event, and avoidance of people, places, conversations, activities, objects, or situations that bring up memories of the traumatic event.

The Veteran did not report any symptoms that would be applicable to Criteria C under either DSM-IV or DSM-V.  As such, the Board finds that the Veteran has experienced no prejudice in being afforded a VA psychiatric examination under DSM-V standards.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

In sum, the most probative evidence is against a finding that the current schizoaffective disorder, depressive type is related to service or to any service-connected disabilities.  

Schizoaffective disorder is a psychosis.  38 C.F.R. § 3.384(e).  As such, it is recognized as a chronic disease under section 3.309(a).  Nonetheless, the Veteran's service treatment records do not reflect that schizoaffective disorder during active military service.  Furthermore, there is no competent evidence of record indicating that the schizoaffective disorder began during service or that any disciplinary actions against the Veteran during service were indicative of schizophrenia.  Moreover, the provisions of 38 C.F.R. § 3.303(b) apply only where chronic disease is shown as such in service or the disorder is noted but not shown to be chronic.  Thus, the Veteran may not establish service connection on a continuity of symptomatology basis pursuant to 38 C.F.R. § 3.303(b) in this case.

There is no other credible and competent evidence linking a current psychiatric disability to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

B. Chronic Insomnia

The Veteran contends that his chronic insomnia is a manifestation of depression and PTSD.  See September 2016 Remand.

With regards to the first element of service connection, a current disability, the Veteran has been diagnosed with chronic insomnia, thus, the first element of service connection is met.  See May 2009 Ambulatory Care Note.

With regard to the second element of service connection, in-service occurrence or aggravation of a disease or injury, service treatment records (STRs) are silent for any evidence of complaints or treatment in service.

A December 2008 VA treatment record notes that the Veteran sought treatment for insomnia and depressed mood.

In October 2009, the Veteran's partner submitted a statement in support of claim.  She indicated that he "had a bad problem with drugs", "problem with sleeping", and "was depress[ed] all the time."

A December 2013 VA treatment record notes that the Veteran's insomnia resolved with med [ication] adjustment.

A June 2013 VA treatment record notes the Veteran's statement that his insomnia worsened after running out of medication used to treat it. 

In September 2016, the Veteran attended a VA examination.  The examiner opined that it was less likely than not that any psychiatric diagnosis, including depression and/or insomnia, since 2009 began in service or was otherwise the result of a disease or injury in service, including depression.  Rationale was based on STRs being silent for mental health treatment along with no indication of any mental health issues/symptoms.  Military Personnel Records indicated that he fell asleep while on post.  

During the exam, he reported that he fell asleep because after several nights of being awake in the night, "my body just shut down."  Veteran did not receive mental health treatment, including treatment for sleep issues or depressive issues, until December 2008, after being homeless for 6 years and using illicit drugs, prior to this treatment.  VA treatment notes indicate mental health symptoms, specifically depressive symptoms, related to multiple psychosocial issues including unemployment, financial concerns, death of his son, and family stressors.


The September 2016 opinion as the most probative evidence.  The examiner reviewed the entire claims file, and examined the Veteran in person.  The opinion was accompanied by a rationale for the conclusion reached and specifically discussed the Veteran's contentions.  Accordingly, it is given great probative weight.  See Nieves-Rodriguez at 302-04 (2008).

While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  In this case, the Veteran is not competent to specify that his current chronic insomnia condition is a manifestation of depression and PTSD, as such would constitute a medical conclusion, which he is not competent to make.  See Jandreau at 1377 n.4.  As these assertions are not competent, they are afforded no probative value. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a chronic insomnia disorder, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for a chronic insomnia disorder is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.

Service connection for chronic insomnia is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


